UNITED STATES DISTRICT COURT  L E D

FOR THE DISTRICT OF COLUMBIA  2 3 mm

Charles Anthony Woods, § c|;g:kt:i|%l-'?)iségg:t:nd

Petitioner, §
v. § Civil Action No. lO-09l6

Amy Carlton et al. , §
Respondents. g
)

MEMORANDUM OPINION

Petitioner, a prisoner at the Federal Correctional Complex in Forrest City, Arkansas, has
submitted a pro se petition for a writ of mandamus and an application to proceed in forma
pauperis. The application will be granted and the petition will be dismissed pursuant to 28
U.S.C. § l9l5A (requiring dismissal of a prisoner action upon a determination that the
complaint, among other grounds, is frivolous or fails to state a claim upon which relief can be
granted).

The extraordinary remedy of a writ of mandamus is available to compel an "officer or
employee of the United States or any agency thereof to perform a duty owed to plaintiff." 28
U.S.C. § 1361. The petitioner bears a heavy burden of showing that his right to a writ of
mandamus is "clear and indisputable." In re Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005)
(citation omitted). The purported petition consists of incoherent statements that fail to provide a

basis for any type of relief. A separate Order of dismissal accompanies this Memorandum

,l/t~o M»-

United States District Judge

Opinion.

r#~
Date: June 1’3 , 2010